                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WISCONSIN


Democratic National Committee and
Democratic Party of Wisconsin,

             Plaintiffs,

      v.

Marge Bostelmann, Julie M. Glancey,              Case No. 3:20-cv-249-wmc
Ann S. Jacobs, Dean Knudson, Robert F.
Spindell, Jr., and Mark L. Thomsen, in
their official capacities as Wisconsin
Elections Commissioners,

             Defendants.


                             NOTICE OF APPEARANCE


      PLEASE TAKE NOTICE that Misha Tseytlin of Troutman Sanders, LLP

hereby enters his appearance as counsel on behalf of the Wisconsin Legislature.

Please serve all pleadings and other documents on Mr. Tseytlin via the Court’s eFiling

system or at the address below if applicable.


Dated this 19th day of March, 2020.

                                   TROUTMAN SANDERS, LLP

                                     /s/ Misha Tseytlin
                                     Misha Tseytlin (State Bar No. 1102199)
                                     TROUTMAN SANDERS LLP
                                     227 W. Monroe Street, Suite 3900
                                     Chicago, IL 60606
                                     (608) 999-1240
                                     (312) 759-1939 (fax)
                                     misha.tseytlin@troutman.com

                                     Attorney for the Wisconsin Legislature
                              CERTIFICATE OF SERVICE

      I hereby certify that on the 19th day of March, 2020, a true and accurate copy

of the foregoing Notice of Appearance was served via the Court’s CM/ECF system

upon all counsel of record.




                                             By: /s/ Misha Tseytlin
                                             Misha Tseytlin
                                             State Bar No. 1102199
                                             TROUTMAN SANDERS LLP
                                             227 W. Monroe Street, Suite 3900
                                             Chicago, IL 60606
                                              (608) 999-1240
                                             (312) 759-1939 (fax)
                                             misha.tseytlin@troutman.com

                                             Attorney for the Wisconsin Legislature




                                       -2-
